Citation Nr: 1138124	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-37 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than January 1, 2007 for payment of additional compensation benefits for a dependent spouse.

2.  Entitlement to an increased (compensable) rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from February 1961 to August 1987.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2007 RO decision.

The Veteran requested a videoconference hearing before the Board.  38 C.F.R. § 20.700(e).  The RO resultantly sent him a letter in October 2009 indicating his hearing had been scheduled for November 6, 2009, but he was a no show.  He has not offered any explanation or good cause for his failure to report for his hearing or asked to reschedule the hearing, so the Board deems his hearing request withdrawn.  38 C.F.R. § 20.704(d).

Although the RO did not certify the claim for an increased rating for the bilateral hearing loss to the Board, the Board finds that the Veteran's December 2007 statement in support of claim (on VA Form 21-4138), in response to the November 2007 statement of the case (SOC), is a timely substantive appeal concerning this claim to complete the steps necessary to perfect his appeal of this claim to the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302 (2011).

This claim for a higher rating for the bilateral hearing loss, however, requires further development before being decided on appeal.  So the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, whereas the Board is going ahead and adjudicating the claim for an earlier effective date for the payment of additional compensation benefits for a dependent spouse.



FINDINGS OF FACT

1.  On his September 1987 Application for Compensation or Pension at Separation from Service (VA Form 21-526e), the Veteran reported that he was then currently married to K., and that they were married in November 1973.

2.  In a May 1988 rating decision, the RO granted service connection for two disabilities and awarded a combined 60 percent disability rating retroactively effective from September 1, 1987, the day after his separation from service. 

3.  The RO's June 1988 letter notifying him of his award of service connection and a 60 percent combined rating was sent to an incorrect address, although he had provided VA his new address just a few short months earlier.  

4.  On December 18, 2006, VA received a completed VA Form 21-686c (Declaration of Status of Dependents) from the Veteran, again identifying K. as his wife, along with a copy of their marriage certificate.


CONCLUSION OF LAW

An earlier effective date of September 1, 1987, is warranted for the addition of "K." as the Veteran's dependent spouse.  38 U.S.C.A. §§ 5107, 5110(f), 5111 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.4(b)(2), 3.31, 3.204, 3.205, 3.401(b) (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and preferably prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim and of whose specific responsibility, the claimant's or VA's, it is for obtaining the supporting evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the downstream elements of the claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided the appellant this pre-adjudication notice by way of a letter dated in December 2006.  And the Board's granting of this earlier effective date claim means there is no resultant need to discuss whether the notice was sufficient because even if, for the sake of argument, it was not, this ultimately would be inconsequential and therefore at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice from any notice or assistance deficiency and clarifying that the burden of showing an error is harmful or prejudicial, meaning outcome determinative of a claim, normally falls upon the party attacking agency's determination - so, here, the Veteran as the pleading party).


Analysis

The Veteran contends he is entitled to an earlier effective date and, consequently, additional compensation benefits for his dependent spouse because he promptly notified VA of his marriage upon learning that VA needed this information to consider him anything other than a single Veteran.  He believes that any fault in not learning of his marriage or realizing that he was married lies with VA, not him, so he should not be penalized for something that was beyond his control.

Any veteran entitled to compensation for disability rated not less than 30 percent is entitled to additional compensation for dependents, to include a spouse.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

In September 1987, the Veteran filed his original Veteran's Application for Compensation or Pension at Separation From Service (VA Form 21-526e).  On that form, he reported that he had married his wife K. in November 1973, and that he had two children.  The claims file does not show that a copy of his marriage certificate was submitted along with that VA Form 21-526e.

By a letter to the Veteran dated in mid-October 1987, the RO asked him to submit a certified copy of the public or church record of his marriage.  This letter was addressed to his then-current address of record, and there is no evidence of record showing this letter was returned by the post office as undeliverable.  The Veteran did not respond.

A February 1988 report of contact indicates the Veteran notified VA that he had moved and provided his new address.

In a May 1988 rating decision, the RO granted service connection and a 60 percent rating for obstructive and restrictive pulmonary disease, and granted service connection and a noncompensable rating for bilateral hearing loss.  The Veteran was notified of this award by a letter dated in June 1988.  The letter advised him that his combined service-connected disability rating was 60 percent and asked that he submit a certified copy of his marriage certificate.  But the letter was mailed to his former address, not to the new address he had provided just a few short months prior.  The file does not show that letter, however, was returned by the post office as undeliverable.

In November 2006, the Veteran filed claims for an increased rating for hearing loss and for service connection for tinnitus.

On December 18, 2006, the RO received a completed VA Form 21-686c (Declaration of Status of Dependents) from the Veteran on which he reported he had married his wife K. in November 1973.  He also pointed out that he had received a 60 percent rating in 1987 and that he had not received additional compensation for his spouse.  He therefore requested retroactive payment of this additional benefit and enclosed a photocopy of his marriage certificate.  

By a letter to the Veteran dated in February 2007, the RO informed him that it had added his spouse to his award - but only retroactively effective as of January 1, 2007.  The RO notified him that his spouse was not added to his award back to 1987, as he had requested, because he had not responded to the RO's June 1988 letter within one year.  The RO also noted that his VA Form 21-686c was received on December 18, 2006, so that is why his payment of additional compensation for his dependent spouse commenced the first day of the following month, meaning as of January 1, 2007.

The Veteran appealed, and in a May 2007 notice of disagreement (NOD) he asserted that he had submitted a copy of his marriage certificate to VA when he had first "registered" with VA in 1987, presumably meaning when he initially had filed his claims.  In response to the RO's statement that he did not respond to the RO's June 1988 letter, he asked why it took ten months for someone to supposedly ask him for another copy of the marriage certificate.  He said that if it had been requested from him, he would have sent it because no one would turn down extra money.  He acknowledged that he did not have proof that he sent or gave a copy of his marriage certificate to VA, but he explained that was because all of his old records were destroyed in Hurricane Andrew in August 1992.  He therefore maintained that he gave all the right paperwork to the right personnel in 1987.

Governing law provides that the effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth or adoption.  38 U.S.C.A. § 5110(n) (West 2002 & Supp. 2011).  

Regarding additional compensation for dependents, the effective date will be the latest of the following dates:  (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b) (2011).  The "date of claim" for additional compensation for dependents is the date of the appellant's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110 (f), (n) (West 2002 & Supp. 2011); 38 C.F.R. § 3.401(b)(1) (2011). 

There is a "presumption of [administrative] regularity" under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut this presumption.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The Board has reviewed all the evidence in the file and finds there is indeed this required clear evidence in this particular instance to rebut this presumption, as the evidence shows the Veteran notified VA of his new address in February 1988, but that the RO's June 1988 letter notifying him of his award of service connection and a 60 percent combined rating was mistakenly sent to his old address.  And although the file does not show that letter was returned as undeliverable, the fact that it was mailed to an incorrect address, just a few short months after he had provided VA with his new address, is sufficient reason to conclude he did not receive that letter or, at the very least, that another letter should have been mailed to his new address to ensure he did.  Moreover, he has credibly contended that he did not receive that incorrectly-addressed letter.

He notified VA of his 1973 marriage to K. when filing his original claim in 1987, and that he had remained married to her ever since.  So the RO clearly was on notice of this marriage even at the time of his initial claim, and the mere fact that the RO required official confirmation of it in the way of an official copy of the marriage certificate does not excuse the RO's failure to send that June 1988 letter to his new address, rather than to his old address, asking that he submit this necessary certified copy of his marriage certificate.  It also stands to reason that he would have promptly provided this documentation had he been provided this necessary notice that it was needed.  The Board therefore finds that the proper effective date for the addition of his wife as a dependent spouse is September 1, 1987, the date of his initial award of service connection and a disability rating in excess of 30 percent.  38 C.F.R. §§ 3.4(b)(2), 3.401(b).


ORDER

An earlier effective date of September 1, 1987, is granted for the addition of the Veteran's wife as a dependent spouse, subject to the statutes and regulations governing the payment of VA compensation.


REMAND

The Veteran's remaining claim for an increased rating for his bilateral hearing loss requires further development before being decided.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this remand, the additional development of this claim is necessary to ensure there is a complete record upon which to adjudicate this claim and to afford him every possible consideration.


As already alluded to, upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, including apprising him of the information and evidence VA will obtain or assist him in obtaining and of the information and evidence he is expected to provide.  38 U.S.C.A. § 5103(a).  The RO sent the Veteran a letter in December 2006 concerning this claim.  The letter, however, did not discuss the criteria for obtaining an increased rating.  And although this information was later provided in the November 2007 statement of the case (SOC), this claim has not been readjudicated since because the RO incorrectly determined the Veteran did not complete the steps necessary to perfect his appeal of this claim to the Board, when, in fact, he did since his December 2007 statement also references this additional claim.  So, on remand, the RO should provide him with appropriate notice pursuant to Vazquez-Flores, although this notice need only be "generic" regarding the type of evidence needed to demonstrate a worsening or increase in severity of this disability and the effect this worsening has on employment, and more generally how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (vacating and remanding important aspects of the lower Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit Court concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments.").


The Veteran also needs to be reexamined to reassess the severity of his bilateral hearing loss since his most recent VA audiological examination was in October 2007, four years ago.  His representative asserts this hearing loss has worsened since that VA examination and, consequently, has requested another examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991). 

This examination is especially needed to determine the functional effects of this disability, both in terms of occupational functioning and day-to-day activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  See also Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); and 38 C.F.R. § 4.10.

For VA rating purposes, an examination for hearing impairment must meet the four requirements of 38 C.F.R. § 4.85(a).  It must be conducted by a state-licensed audiologist, the examination must include a controlled speech discrimination test (Maryland CNC), the examination must include a pure tone audiometry test, and the examination must be conducted without the use of hearing aids.

The Board sees that the Veteran has submitted a copy of a hearing evaluation performed in January 2007 by a private physician, Dr. D.  Although this examination report reflects that speech audiometry tests were performed, the specific type of test is not indicated, so it is unclear whether the speech audiometry test conducted was the Maryland CNC speech discrimination test, as required by 38 C.F.R. § 4.85(a).  This private examination report therefore is inadequate for rating purposes because it does not specify whether the Maryland CNC speech discrimination test was used.  The audiometric findings that are reported also are in graphical form only.  In Kelly v. Brown, 7 Vet. App. 471 (1995),the Court determined that the Court (CAVC) could not interpret the results of an audiograph because interpretation required a factual finding, which is not the role of the Court in the first instance.  Kelly, 7 Vet. App. at 474.  The Board, however, is empowered to make factual findings in the first instance and to remand uninterpreted audiograms for interpretation.  As a result, the Board finds that clarification from Dr. D. and the January 2007 audiologist is necessary to determine whether the Maryland CNC test was used during that examination.  See Savage v. Shinseki, 24 Vet. App. 259 (2010) (When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.)  On remand, the Veteran and his representative should be notified that if the Veteran wants VA to use the data from the January 2007 private report (or more current data from private providers) in evaluating his bilateral hearing loss disability, evidence is needed that addresses whether the speech discrimination test used was the Maryland CNC test, and that preferably lists the pure tone audiometry results not just graphically but as prescribed by 38 C.F.R. § 4.85(a). 

Also, if the Veteran has received any more recent evaluation or treatment of his hearing loss, these records also should be obtained for consideration in this appeal.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992). 


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Send the Veteran a letter that includes the following: 

(a) the type of notice contemplated by 
Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009); 

(b) an explanation that the report of the January 2007 examination by Dr. D. is inadequate and that VA is contacting this provider for additional information; and 

(c) a request that the Veteran provide the names and addresses of all medical care providers who have treated him for hearing loss since January 2007.

He also should be advised that ultimately it is his responsibility to ensure that private treatment records and the information sought from Dr. D. are received, if the RO is unable to obtain this additional evidence. 

2.  With any necessary authorization, obtain all pertinent medical evaluation or treatment records that are not duplicates of those already in the claims file.

In particular, contact Dr. D. and request that he identify which speech discrimination test was utilized during his January 2007 examination of the Veteran, and that he also preferably provide the pure tone threshold findings in numerical form to better correlate these results with 38 C.F.R. § 4.85.  If, for whatever reason, this examiner 

is no longer available or does not respond to this request, make a notation of this in the record and notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

3.  After completion of the above, schedule a VA audiological examination to reassess the severity of the Veteran's bilateral hearing loss.

The claims file, including a complete copy of this remand and the report of the January 2007 private audiological evaluation by Dr. D. (and any additional evidence obtained on remand), must be made available to and reviewed by the examiner for the pertinent medical and other history.  

The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability, both in terms of his occupational functioning and day-to-day activities.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

4.  Then readjudicate this claim for a higher rating for the bilateral hearing loss in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


